Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “displaying a third screen that displays different content of the first application on the entire area of the second touch display such that the second screen of the second application is not displayed in the second touch display in the unfolding state, wherein the third screen is not a screen in which the first screen is enlarged” (fig 8A [0111-0113) with all other limitation cited in claims 1 and 17.

Tanaka US 20100245275 discloses two touch displays and drag gesture moving content between screens (fig. 4) but does not disclose “displaying a third screen that displays different content of the first application on the entire area of the second touch display such that the second screen of the second application is not displayed in the second touch display in the unfolding state, wherein the third screen is not a screen in which the first screen is enlarged “.
KII US 20100259494 discloses two touch displays and drag gesture moving content between screens (fig. 5A-5C) but does not disclose “displaying a third screen that displays different content of the first application on the entire area of the second touch display such that the second screen of the second application is not displayed in the second touch display in the unfolding state, wherein the third screen is not a screen in which the first screen is enlarged “.
For at least these reasons the cited references do not read on the claimed invention.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 06/02/2021Primary Examiner, Art Unit 2692